Title: From Thomas Jefferson to William Armistead, 1 January 1781
From: Jefferson, Thomas
To: Armistead, William



Sir
In Council January 1st. 1781

I desired you some time ago to provide cloathing for five hundred and odd Men according to a List from Baron Steuben which I put into your hands: be pleased now to deliver the Materials to the Person attending from Colo. Davies to receive them out of the Stock you purchased or what came from Winchester or from any other Stock you have.
I am Sir your humble Servant,

T.J.

